DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-6, 8-10, 12-13, 15, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (US PGPUB 2010/0333080; hereinafter “Keys”) in view of Kirchhoff et al. (WO 2016/180484; hereinafter “Kirchhoff”), in view of Noto et al. (US 2017/0076235; hereinafter “Noto”) and in view of Lekkas (US PGPUB 2019/0281052; hereinafter “Lekkas”).
Claim 1: (Currently Amended)
Keys teaches a processor-implemented method for pushing a revision to a system, the processor-implemented method comprising: 
receiving the revision at a network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts with at least the software package module 325 and licensing module 330 to prepare the payload 800 for distribution.”); 
sending, by the application on the network, a message directly to the system, the message identifying that the revision is available for downloading and deployment ([0089] “The software updates may be retrieved from the vendor server … based on an automatic push of a message from the vendor server 305 indicating that software updates are available,” wherein the ‘selection’ is further discussed below with regards to the Noto prior art reference.); 


With further regard to Claim 1, Keys does not teach the following, however, Kirchhoff teaches:
wherein the system is an automated passenger conveying subsystem (Pg. 22 Ln. 19: “The embodiments disclosed herein also relate to a people conveyor system, particularly an elevator system, comprising a controller for controlling operation of the people conveyor system, the controller including at least one safety unit configured to control safety-related functions of the people conveyor system, the safety unit configured to carry out the method of updating safety-related software as described above.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys with the type of system being updated as taught by Kirchhoff such that “the update procedure may be easy and fast, thereby affording a higher availability of the people conveyor” (Kirchhoff Pg. 17 Ln. 32).

With further regard to Claim 1, Keys in view of Kirchhoff does not teach the following, however, Noto teaches:

receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 
sending, by the application on the network, a message directly to the automated passenger conveying subsystem based on the selection input ([0045] “the update server 102 may be configured to transmit an indication of the availability of a new software update to the asset controller 104 without any periodic polling by the asset controller 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Kirchhoff with the user device operation as taught by Noto in order to implement a “improved system and method for scheduling software updates for an 

With further regard to Claim 1, Keys in view of Kirchhoff and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., encrypted, etc.) delivery of the firmware update via remote network 180 with remote server 190… Additionally or alternatively, TCU 155 may communicate ECU data 165 associated with one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) to remote server 190 via remote network 180 to facilitate a determination by remote server 190, in conjunction with ECU data 191 as discussed below, whether to deliver protected data to vehicle 102 via remote network 180 and TCU 155,” wherein the “TCU” is the “subsystem”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 2:
Keys in view of Kirchhoff, Noto and Lekkas teaches the method of claim 1, and Keys further teaches: wherein receiving the revision comprises storing the revision on a database or firmware service of the network ([0027] “A software package module 325 is also provided at the centralized utility server 320. This software package module 325 receives a software update from a software release module, and generates a payload including the software and other instructions, which will be discussed below, for subsequent distribution to the fleet of MFPs 355.” [0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes,” wherein the “Centralized Utility Server 320” is a type of database since the Applicant’s specification describes a database in Paragraph [0036] of the published specification, which recites, “The database 257 is a server, data repository and/or other data store that includes various kinds of mechanisms for storing, accessing, and retrieving various kinds of data.”). 

Claim 3:


Claim 5:
Keys in view of Kirchhoff, Noto and Lekkas teaches the method of claim 1, and Kirchhoff further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying (Pg. 7 Ln. 33: “Any updates of software, including safety-related software residing in the safety unit 60, but also in any other relevant controller 70, 80, 90, are provided in a centralized manner by the central server unit 100 to each of the elevator control systems 50. Particularly, the control systems 50 of each of these elevator control systems 50 regularly receive such software updates from the central server unit 100.”). 

Claim 6:


Claim 8: (Currently Amended)
Keys teaches a computer program product comprising a computer readable medium storing processor readable instructions for pushing a revision to an automated passenger conveying subsystem, the processor readable instructions executable by a processor of a network to cause: 
receiving the revision at the network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts with at least the software package module 325 and licensing module 330 to prepare the payload 800 for distribution.”);
sending, by the application on the network, a message directly to the system, the message identifying that the revision is available for downloading and deployment 
executing an exchange operation to push the revision directly from the network to the system ([0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes.” [0093] “The peer-to-peer manager 340 in this embodiment allows user to verify preprocessing and then initiate distribution to target MFPs”.).

With further regard to Claim 8, Keys does not teach the following, however, Kirchhoff teaches:
wherein the system is an automated passenger conveying subsystem (Pg. 22 Ln. 19: “The embodiments disclosed herein also relate to a people conveyor system, particularly an elevator system, comprising a controller for controlling operation of the people conveyor system, the controller including at least one safety unit configured to control safety-related functions of the people conveyor system, the safety unit configured to carry out the method of updating safety-related software as described above.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys with the type of system being updated as taught by Kirchhoff such that “the update procedure may be easy and fast, thereby affording a higher availability of the people conveyor” (Kirchhoff Pg. 17 Ln. 32).

With further regard to Claim 8, Keys in view of Kirchhoff does not teach the following, however, Noto teaches:
receiving, from a user device, the revision at the network that makes the revision available to one or more subsystems ([0023] “a software update for a given industrial asset 108 may be initially created/stored on a separate computing device and subsequently transmitted or uploaded to the update server 102 for storage thereon,” wherein the ‘separate computing device’ is the ‘user device’, and wherein the user uses the device as further described in Noto, [0044] “an engineer, manager, operator, or other user may upload a software update for an industrial asset(s) 108 to the update server 102.”);
receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 
sending, by the application on the network, a message directly to the automated passenger conveying subsystem based on the selection input ([0045] “the update server 102 may be configured to transmit an indication of the availability of a new software update to the asset controller 104 without any periodic polling by the asset controller 104.”).


With further regard to Claim 8, Keys in view of Kirchhoff and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., encrypted, etc.) delivery of the firmware update via remote network 180 with remote server 190… Additionally or alternatively, TCU 155 may communicate ECU data 165 associated with one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) to remote server 190 via remote network 180 to facilitate a determination by remote server 190, in conjunction with ECU data 191 as discussed below, whether to deliver 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Kirchhoff and Noto with the updating a plurality of nodes as taught by Lekkas since “one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) may benefit from receiving protected data” (Lekkas [0039]), wherein “Protected data of embodiments may include data (e.g., software, firmware, other control instructions, etc.) updates for automotive ECUs” (Lekkas [0043]).

Claim 9:
Keys in view of Kirchhoff, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein receiving the revision comprises storing the revision on a database or firmware service of the network ([0027] “A software package module 325 is also provided at the centralized utility server 320. This software package module 325 receives a software update from a software release module, and generates a payload including the software and other instructions, which will be discussed below, for subsequent distribution to the fleet of MFPs 355.” [0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes,” wherein the “Centralized Utility Server 320” is a type of database since the Applicant’s specification describes a database in Paragraph [0036] of the published specification, which recites, “The database 257 is a 

Claim 10:
Keys in view of Kirchhoff, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein the revision comprises a data update, a software update, or a configuration update for a class of devices or components of the one or more subsystems ([0027] “The centralized utility server 320 also includes a licensing module 330, which communicates with a licensing module 315 and software release module 310 of the vendor server 305 to obtain the latest version of software updates from the vendor server 305. A software package module 325 is also provided at the centralized utility server 320.”).

Claim 12:
Keys in view of Kirchhoff, Noto and Lekkas teaches the computer program product of claim 8, and Kirchhoff further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying (Pg. 7 Ln. 33: “Any updates of software, including safety-related software residing in the safety unit 60, but also in any other relevant controller 70, 80, 90, are provided in a centralized manner by the central server unit 100 to each of the elevator 

Claim 13:
Keys in view of Kirchhoff, Noto and Lekkas teaches the computer program product of claim 8, and Keys further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem providing log files to the network with respect to operations of a device or component of the automated passenger conveying ([0025] “When update jobs complete, reports 206 of results will propagate in the opposite direction.” [0068] “It can be noted that report data may include information such as MFP status, and/or update success.”).

Claim 15: (Currently Amended)
Keys teaches a product software management system comprising a network, the network comprising a processor executing processor readable instructions for pushing a revision to an automated passenger conveying subsystem to cause: 
receiving the revision at the network that makes the revision available to one or more subsystems ([0089] “a user may interact with the software management module 335 of the centralized utility server 320 to preprocess distribution tasks. This preprocessing may include selecting distribution task(s), uploading software binaries for distribution … the software management module 335 also interacts with the components in the vendor server 305 to retrieve the software updates, and interacts 
sending, by the application on the network, a message directly to the system based on the selection input, the message identifying that the revision is available for downloading and deployment ([0089] “The software updates may be retrieved from the vendor server … based on an automatic push of a message from the vendor server 305 indicating that software updates are available.”); 
executing an exchange operation to push the revision directly from the network to the system ([0092] “The centralized utility server 320 also includes the peer-to-peer manager 340, which pushes the payload to its subordinate nodes.” [0093] “The peer-to-peer manager 340 in this embodiment allows user to verify preprocessing and then initiate distribution to target MFPs”.).

With further regard to Claim 15, Keys does not teach the following, however, Kirchhoff teaches:
wherein the system is an automated passenger conveying subsystem (Pg. 22 Ln. 19: “The embodiments disclosed herein also relate to a people conveyor system, particularly an elevator system, comprising a controller for controlling operation of the people conveyor system, the controller including at least one safety unit configured to control safety-related functions of the people conveyor system, the safety unit configured to carry out the method of updating safety-related software as described above.”).


With further regard to Claim 15, Keys in view of Kirchhoff does not teach the following, however, Noto teaches:
receiving, from a user device, the revision at the network that makes the revision available to one or more subsystems ([0023] “a software update for a given industrial asset 108 may be initially created/stored on a separate computing device and subsequently transmitted or uploaded to the update server 102 for storage thereon,” wherein the ‘separate computing device’ is the ‘user device’, and wherein the user uses the device as further described in Noto, [0044] “an engineer, manager, operator, or other user may upload a software update for an industrial asset(s) 108 to the update server 102.”);
receiving, by an application executed on a processor of the network, a selection input from the user device identifying the automated passenger conveying subsystem of the one or more subsystems ([0044] “Additionally, at (304), the user may select one or more remote locations 150 and/or one or more industrial assets 108 located at such remote location(s) 150 where the new software update is to be published or installed.”); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Kirchhoff with the user device operation as taught by Noto in order to implement a “improved system and method for scheduling software updates for an industrial asset” (Noto [0004]), wherein the system disclosed in Noto also provides an improved system management functionality since updates to device software may be uploaded by a user device remote from the update server itself.

With further regard to Claim 15, Keys in view of Kirchhoff and Noto does not teach the following, however, Lekkas teaches:
updating, at the automated passenger conveying subsystem, a plurality of nodes of the automated passenger conveying subsystem with the revision ([0039] “remote server 190 may determine that new firmware (e.g., protected data) is available for ECU node 140 and send a push notification to TCU 155 regarding ECU node 140 and information associated with the new firmware (e.g., release date, release version, file size, etc.). In response, TCU 155 may compare the information of the push notification with metadata of ECU data 165 associated with ECU Node 140, communicate with remote server 190 if TCU 155 detects any discrepancies, coordinate secured (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Kirchhoff and Noto with the updating a plurality of nodes as taught by Lekkas since “one or more ECUs (e.g., one or more of ECU nodes 140, 145, and 150) may benefit from receiving protected data” (Lekkas [0039]), wherein “Protected data of embodiments may include data (e.g., software, firmware, other control instructions, etc.) updates for automotive ECUs” (Lekkas [0043]).

Claim 19:
Keys in view of Kirchhoff, Noto and Lekkas teaches the software management system of claim 15, and Kirchhoff further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem downloading the revision from a database of the network via the application or a firmware service of the network and deploying the revision to a device or component of the automated passenger conveying (Pg. 7 Ln. 33: “Any updates of software, including safety-related software residing in the safety unit 60, but also in any other relevant controller 70, 80, 90, are 

Claim 20:
Keys in view of Kirchhoff, Noto and Lekkas teaches the software management system of claim 15, and Keys further teaches: wherein the exchange operation comprises the automated passenger conveying subsystem providing log files to the network with respect to operations of a device or component of the automated passenger conveying ([0025] “When update jobs complete, reports 206 of results will propagate in the opposite direction.” [0068] “It can be noted that report data may include information such as MFP status, and/or update success.”).

Claim 22: (New)
Keys in view of Kirchhoff, Noto and Lekkas teaches the method of claim 1, and Lekkas further teaches: 
disabling the automated passenger conveying subsystem prior to updating the plurality of nodes of the automated passenger conveying subsystem with the revision ([0052] “For example, TCU 155 may transmit access command 168 in response to receiving a firmware update from remote server 190 for a throttle control ECU (e.g., ECU node 140) of vehicle 102 to disable access to automotive controller network 170 via access port 130 while TCU 155 transmits firmware updates (e.g., secured network operation 169) to ECU Node 140 via automotive controller network 170.”).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Kirchhoff, Noto and Lekkas as applied to Claims 1, 8 and 15 above, and further in view of McGuire et al. (US Patent 6,493,871; hereinafter “McGuire”).
Claim 4: (Previously Presented)
Keys in view of Kirchhoff, Noto and Lekkas teaches all the limitations of claim 1 as described above. Keys in view of Kirchhoff, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or component of the automated passenger conveying subsystem to receive the revision (Col. 15 Ln. 10: “in the case where the software product has a plurality of substantially discrete components, and the user may select to update only some of the components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).


Keys in view of Kirchhoff, Noto and Lekkas teaches all the limitations of claim 8 as described above. Keys in view of Kirchhoff, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or component of the automated passenger conveying subsystem to receive the revision (Col. 15 Ln. 10: “in the case where the software product has a plurality of substantially discrete components, and the user may select to update only some of the components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).

Claim 18: (Previously Presented)
Keys in view of Kirchhoff, Noto and Lekkas teaches all the limitations of claim 15 as described above. Keys in view of Kirchhoff, Noto and Lekkas does not teach the following, however, McGuire teaches:
wherein the selection input comprises a user input identifying the automated passenger conveying subsystem from the one or more subsystems and a device or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the identification of a component to receive a revision as taught by McGuire since “there is a great need for a more efficient and robust way to download update data for installing a revised software product” (McGuire Col. 4 Ln. 8).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Kirchhoff, Noto and Lekkas as applied to Claims 1 and 8 above, and further in view of Thebeau et al. (US PGPUB 2016/0107861; hereinafter “Thebeau”).
Claim 7:
Keys in view of Kirchhoff, Noto and Lekkas teaches the method of claim 1, and Kirchhoff further teaches: 
wherein the automated passenger conveying subsystem is an elevator system, an escalator system, or a people mover system (Pg. 22 Ln. 19: “The embodiments disclosed herein also relate to a people conveyor system, particularly an elevator system, comprising a controller for controlling operation of the people conveyor system.”).


wherein the network is a cloud distribution system executing the application on at least the processor ([0027] “Controllers may utilize a cloud or cloud server to enable new features or support new devices/equipment. Before or during the modernization, the controller may receive updates via the cloud to support interface protocols to new equipment and/or add new functions/capabilities.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the cloud distribution system as taught by Thebeau in order “to optimize traffic” (Thebeau [0027]).

Claim 14:
Keys in view of Kirchhoff, Noto and Lekkas teaches the computer program product of claim 14, and Kirchhoff further teaches: 
wherein the automated passenger conveying subsystem is an elevator system, an escalator system, or a people mover system (Pg. 22 Ln. 19: “The embodiments disclosed herein also relate to a people conveyor system, particularly an elevator system, comprising a controller for controlling operation of the people conveyor system.”).

With further regard to Claim 14, Keys in view of Kirchhoff, Noto and Lekkas does not teach the following, however, Thebeau teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program products as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the cloud distribution system as taught by Thebeau in order “to optimize traffic” (Thebeau [0027]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Kirchhoff, Noto and Lekkas as applied to Claim 1 above, and further in view of Barry et al. (US PGPUB 2016/0364927; hereinafter “Barry”).
Claim 21: (New)
Keys in view of Kirchhoff, Noto and Lekkas teaches all the limitations of claim 1 as described above. Keys in view of Kirchhoff, Noto and Lekkas does not teach the following, however, Barry teaches:
wherein the plurality of nodes of the automated passenger conveying subsystem include a destination dispatch system and an access control/security system ([0127] “Data types originating at the web-cloud security subsystem 50 that are forwarded to devices may include software updates, operational parameter adjustments, actuation commands and status requests.” [0083] “One or more physical access control systems (PACS), also known as Electronic Access Control (EAC) systems, restrict access to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Keys in view of Kirchhoff, Noto and Lekkas with the subsystem types as taught by Barry in order “to adjust device operation or improve device efficacy” (Barry [0127]).

Response to Arguments
Applicant's arguments, see the Remarks filed May 17, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-15 and 18-22 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194